Citation Nr: 0416012	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-25 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for derangement of the 
left knee with degenerative changes, status post total left 
knee replacement, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for a right hip 
disorder secondary to the service-connected left knee 
disorder.

3.  Entitlement to service connection for a low back disorder 
secondary to the service-connected left knee disorder.

4.  Entitlement to service connection for a bilateral foot 
disorder secondary to the service-connected left knee 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for an 
increased rating for his service-connected left knee 
disorder, and denied his claims for service connection for a 
right hip disorder, a low back disorder, and a bilateral foot 
disorder, all as secondary to the service-connected left knee 
disorder.  The veteran filed a timely appeal to these adverse 
determinations.

The issue of the veteran's entitlement to an increased rating 
for derangement of the left knee with degenerative changes, 
status post total left knee replacement, currently evaluated 
as 30 percent disabling, will be addressed in the REMAND 
section immediately following this decision.

In reviewing the record, the Board observes that the veteran 
has recently submitted additional evidence in support of his 
claims, consisting of an April 2004 statement from an 
orthopedist, Dr. D.A.B., concerning the severity of the 
veteran's left knee disorder and its relationship to his 
right hip disorder.  The record does not reflect that this 
additional evidence has been considered by the RO, or that 
waiver of such consideration has been requested.  However, as 
to the issue of service connection for a right hip disorder 
only, in light of the Board's instant grant of the veteran's 
claim for service connection for a right hip disorder 
secondary to his service-connected left knee disorder, the 
Board finds that there is no prejudice to the veteran in 
considering that evidence in conjunction with his claim for 
this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).
 

FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The medical evidence which supports a finding of an 
etiological link between the veteran's service-connected left 
knee disorder and his right hip disorder and that which 
refutes such a finding is in relative equipoise.

3.  The medical evidence which supports a finding of an 
etiological link between the veteran's service-connected left 
knee disorder and his low back disorder and that which 
refutes such a finding is in relative equipoise.

4.  The veteran's bilateral pes planus disorder was noted on 
his official service entrance medical examination, and thus 
preexisted his entry onto active duty.

5.  The evidence indicates that the veteran's preexisting pes 
planus did not undergo an increase in severity during 
service.

6.  There is no evidence indicating that the veteran's pes 
planus is due to or was aggravated by his service-connected 
left knee disorder.


CONCLUSIONS OF LAW

1.  With the resolution of all reasonable doubt in the 
veteran's favor, the veteran's right hip arthritis, status 
postoperative right hip replacement is determined to be due 
to his service connected left knee disorder.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2003).

2.  With the resolution of all reasonable doubt in the 
veteran's favor, the veteran's arthritis of the lumbar spine 
is determined to be due to his service-connected left knee 
disorder. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2003).

3.  The veteran's bilateral foot disorder was not incurred in 
or aggravated by active service, may not be presumed to have 
been incurred during such service, and was not proximately 
due to, the result of or aggravated by his service-connected 
left knee disorder. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2003


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claims for VA benefits in this case after 
that date, in February and April 2001.  Thus, the provisions 
of the VCAA are applicable in this case.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection claims, as well as notice of the specific legal 
criteria necessary to substantiate these claims.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in October 2001, in the statement of the case 
(SOC) issued in June 2003, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in June 2001, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claims; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claims.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment records and statements, VA 
outpatient treatment notes and examination reports, including 
medical opinions regarding the etiology of his right hip, low 
back and bilateral foot disorders, and several personal 
statements made by the veteran in support of his claims.  The 
RO has obtained all pertinent records regarding the issues on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claims.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claims and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2002).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2003).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, 126 F.3d at 1464.; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  This burden may not be met merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, 126 F.3d at 
1464; Grottveit, 5 Vet. App. at 93, Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Right Hip and Low Back Disorders

The evidence does not show, and the veteran does contend, 
that the veteran was diagnosed with arthritis, or any other 
right hip or low back disorder, either in service or within 
the one-year presumptive period following discharge.  
Instead, the veteran maintains that his service-connected 
left knee disorder has recently caused degenerative arthritis 
in other joints, including his low back and right hip, which 
was replaced in May 1995.  

The veteran's claims file contains one private opinion and 
one VA opinion regarding the claimed connection between the 
veteran's left knee disorder and his right hip and low back 
problems.  The first of these is a statement dated in January 
2001 by Dr. D.L.B., the veteran's long-time private treating 
orthopedist and the surgeon who performed the veteran's left 
knee replacement in January 2001, in which he offered the 
following medical opinion:

I have been treating [the veteran] for 
degenerative arthritis of his left knee, 
right hip and his back.  [The veteran] 
sustained a service-related injury to his 
left knee and is currently under 
compensation for that.  I certainly think 
it is medically probable that his 
degenerative changes in his right hip and 
his low back are related to his long-
standing knee problems.  He has undergone 
a right total hip replacement because of 
arthritis in his hip and in currently 
having low back pain, all of which are 
related to a long-standing problem with 
his left knee.

Also of record is a second statement by Dr. D.L.B. dated in 
February 2001, at which time he described his treatment of 
the veteran's left knee problem.  He then stated that "His 
left knee injury began as an army injury in the spring of 
1953.  He subsequently underwent a right total hip 
replacement in May of 1995, which is probably secondary to 
his problems with his knee over the long term."

The Board also notes that the veteran's claims file also 
contains private treatment records from Dr. D.W. throughout 
the 1980s and early 1990s, during which time the veteran 
complained of, and was treated for, left knee problems 
including an altered gait and difficulty walking on uneven 
ground.  Of note is a radiology report from Dr. D.W. dated in 
January 1994, which, while not offering a medical opinion, 
shows that the veteran was suffering from "pelvic 
unleveling" with associated right lumbar convexity.  The 
final diagnoses included severe degenerative arthritis 
changes of the lower lumbar spine and advanced degenerative 
changes of the right hip.

In July 2001, the veteran underwent a VA joints examination.  
At that time, the examiner noted that he had reviewed the 
veteran's claims file in conjunction with his examination.  
The examiner opined that the veteran's left knee injury in 
service had led to resultant traumatic arthritic changes in 
the veteran's left knee, which eventually required him to 
have a knee replacement.  He then offered the following 
medical opinion:

[The veteran] also has osteoarthritis 
elsewhere in his body.  I do not believe 
there is any evidence in the medical 
literature that states conclusively that 
one joint being injured and worn out 
leads to another joint wearing out from 
use.  That has never been proved 
scientifically and to state otherwise 
would be anecdotal information.  He has 
required a right total hip arthroplasty 
and he has degenerative changes in his 
lumbar spine but in my opinion these are 
not related to the fact that he has 
arthritis in his left knee.

The Board has also recently received a statement from an 
orthopedist, Dr. D.A.B., in which he stated that "I think 
there is also [an] interconnection between the patient's left 
knee and his present right hip problems."  However, given 
the vagueness of this statement, the lack of any explanation 
regarding the nature and degree of the "interconnection," 
and the lack of any supporting medical rationale, the Board 
finds that this statement is of very little probative value 
in evaluating the veteran's claim. 

Following a review of the evidence, the Board find that there 
is an approximate balance of evidence favoring and 
disfavoring the claimed medical connection between the 
veteran's left knee disorder and his right hip and low back 
arthritis.  While the veteran's private orthopedist 
apparently did not have the benefit of a review of the 
veteran's claims file in offering his medical opinion, as did 
the VA examiner, the Board also observes that Dr. D.L.B. had 
treated the veteran for his orthopedic problems on a frequent 
basis for many years and was intimately familiar with the 
veteran's medical history, thus affording him the benefit of 
a longitudinal view of the veteran's disorder, as well as a 
long-term view of the impact of the veteran's altered gait 
and other physical changes upon the functioning of his other 
joints.  Therefore, the Board finds that the evidence raises 
at least a reasonable doubt that the veteran's current right 
hip and low back disorders are etiologically related to his 
service-connected left knee disorder.  Resolving all such 
reasonable doubt in the veteran's favor, as the Board must, 
(see 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003)), the Board determines that service connection is 
warranted for right hip arthritis, status postoperative right 
hip replacement secondary to the veteran's left knee disorder 
and arthritis of the lumbar spine secondary to the veteran's 
left knee disorder.

II.  Bilateral Foot Disorder

The veteran has also claimed entitlement to service 
connection for a bilateral foot disorder, both as directly 
due to service and as secondary to his service-connected left 
knee disorder.  As noted above, service connection may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).  
Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural  
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
C.F.R. § 3.306(a) (2003).  In deciding a claim based on 
aggravation, after having determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service and then whether this constitutes an increase 
in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

VA must presume that the veteran was in sound condition 
except as to those defects, infirmities, or disorders noted 
at the time of his or her entrance into service.  38 U.S.C.A. 
§§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304 (2003).  The 
presumption of sound condition provides that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance and enrollment.  This presumption attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not noted.  The term 
"noted" denotes only such conditions as are recorded in 
examination reports.  A reported history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).

In a recent opinion, VA's Office of General Counsel 
determined that 38 C.F.R. § 3.304(b) should not be followed 
"insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service."  VAOGCPREC 03-2003 (addressing the concerns 
discussed by the Court in Cotant v. Principi, U.S. Vet App. 
No. 00-2382 (June 6, 2003)).  Precedent opinions of the 
General Counsel are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (2002).  However, in this case, rebutting the 
presumption of soundness at service entrance is not an issue, 
as the presumption of soundness never attached.  A review of 
the veteran's service medical records reveals that at the 
time of the veteran's service induction examination in May 
1952, the veteran's feet were explicitly determined to be 
"abnormal," and the examiner noted that the veteran was 
suffering from 2nd degree pes planus (flat feet).  Therefore, 
the Board finds that the concerns addressed by the General 
Counsel's opinion regarding certain service connection claims 
based on aggravation are not present in this case, and that 
Board adjudication of this claim may proceed.

Having determined that the veteran's pes planus preexisted 
service, the Board must first determine whether there has 
been any measured worsening of the disability during service 
and then whether this constitutes an increase in disability.   
A review of the veteran service medical records reveals that 
in late December 1952, the veteran was seen for complaints of 
pain in the right leg.  A diagnosis of pes planus was 
rendered, and the veteran was sent to the orthopedic clinic.  
The examiner noted that the veteran's disorder "EPTE" 
(existed prior to [service] entrance).  In January 1953, a 
treatment record for the orthopedic clinic indicates that the 
veteran was suffering from second degree pes planus, and the 
veteran was provided with Thomas heels with medial wedges and 
long arch supports for this disorder.  He was again given 
Thomas heels with medial wedges to be used with all boots and 
shoes in February 1953.  The remainder of the veteran's 
service medical records, including his September 1954 service 
separation examination, are negative for any additional 
complaints or diagnoses of, or treatment for, pes planus.

The first post-service evidence of any foot problems is found 
in a statement dated some 47 years after discharge in March 
2001, by Dr. J.T., a podiatrist in private practice.  Dr. 
J.T. offered the following opinion:

[The veteran] is a patient of mine and 
has been evaluated for severe hammertoe 
contractures of both feet.  He has severe 
rigid digital contractures, which we have 
discussed correcting surgically.  The 
patient questions where these have arisen 
from.

Upon questioning his history further, I 
find he was an infantry man in the 
military.  He states he always had foot 
problems and has developed a collapsing 
pes planus deformity and flatfeet, which 
apparently were aggravated by his 
military boots and marching in the 
infantry.  This type of foot deformity 
can indeed lead to digital contractures, 
and there may be some correlation.

In July 2001, the veteran underwent a VA examination.  At 
that time, the examiner offered the following opinion:

He also has complaints of foot pain.  I 
have examined his feet.  The only problem 
I find in his foot is that he has 
bilateral flat foot deformities.  It is 
my opinion that this is a Plano valgus 
foot deformity or so-called flexable 
[sic] flat feet deformity.  This is not a 
condition that would have been aggravated 
by wearing marching boots or by marching 
or running while on active duty.

Following a review of this evidence, the Board determines 
that the medical evidence does not show that the veteran's 
preexisting flat foot disorder increased in severity during 
military service.  The service medical records indicate that 
the veteran was twice given shoe orthotics for use in 
alleviating his pes planus, some 3 and 5 months after 
entering service, but do not indicate that this disability 
was any worse at that time than it was at the time of service 
entrance.  Indeed, at the time of examination in January 
1953, the veteran's pes planus was noted to be "second 
degree," which is the same severity as it was at the time of 
service entrance a few months earlier.  Furthermore, the 
remainder of the veteran's service medical records are 
negative for any complaints or diagnoses of, or treatment 
for, pes planus.  At the time of discharge the veteran did 
not complain of symptomatic flat feet, and the examiner did 
not note such a problem on discharge examination.  

Furthermore, regarding the veteran's assertion to his private 
examiner some 47 years after discharge that his feet hurt 
during the military following extensive marching in military 
boots, the Board notes that a temporary worsening of symptoms 
of a disability subject to exacerbation is not indicative of 
an increase in the severity of the underlying disability.  
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  As such, the 
Board finds that there is simply no persuasive evidence which 
indicates that the veteran's preexisting bilateral pes planus 
increased in severity during service.  As there was no 
increase in severity of the disorder during service, the 
veteran's pes planus is determined not to have been 
aggravated by his military service.  See 38 C.F.R. § 3.306 
("Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service."); see also VAOGCPREC 03-2003 
(holding that 38 C.F.R. § 3.306(b) properly implements the 
provisions of 38 U.S.C.A. § 1153 regarding the aggravation of 
preservice disability).

In addition, while Dr. D.H. stated that, in his medical 
opinion, there "may be some correlation" between the 
veteran's current digital contractures (hammertoes) and his 
pes planus, including that which was present in service, this 
issue is only relevant to the extent that the veteran's pes 
planus itself is found to be service connected.  As there is 
no evidence that the veteran's preexisting pes planus 
worsened during the veteran's 2-year period of military 
service, the fact that his pes planus has subsequently 
worsened to the point where the veteran has now developed 
hammertoes many decades later does not support the veteran's 
service connection claim.

Finally, there is no evidence to indicate that the veteran's 
current foot problems are in any way related to his service-
connected left knee disorder, and the Board does not 
understand the veteran to be specifically contending this to 
be the case.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for a bilateral foot 
disorder secondary to his service-connected left knee 
disorder .  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for right hip arthritis, status 
postoperative right hip replacement secondary to the service-
connected left knee disorder is granted.

Service connection for arthritis of the lumbar spine 
secondary to the service-connected left knee disorder is 
granted.

Service connection for a bilateral foot disorder to include 
as secondary to the service-connected left knee disorder is 
denied.




REMAND

The veteran asserts that his left knee disorder has recently 
worsened, and is seeking an increased rating for derangement 
of the left knee with degenerative changes, status post total 
left knee replacement, currently evaluated as 30 percent 
disabling.  In reviewing this claim, the Board notes that VA 
has recently received additional evidence in this case, 
consisting of a statement from the veteran's orthopedic 
surgeon, Dr. D.B., dated in April 2003, and received by the 
Board in May 2004.  A cursory review of this statement 
reveals that it addresses the severity of the veteran's left 
knee disorder.  Thus, this evidence appears to be potentially 
relevant to the veteran's claim for an increased rating for 
his left knee disability.  However, it does not appear that 
the RO has considered this evidence in conjunction with the 
veteran's claim for this benefit.  Therefore, the veteran's 
claim must be remanded to the RO for review of the additional 
evidence, and preparation and issuance of an SSOC, in 
accordance with 38 C.F.R. § 19.31 (2003) (instructing that 
when additional pertinent evidence is received after a 
statement of the case (SOC) or the most recent supplemental 
statement of the case (SSOC) has been issued, "[a] 
Supplemental Statement of the Case...will be furnished to 
appellant and his or her representative."); 38 U.S.C.A. 
§ 7105(d) (West 2002).  See also Disabled American Veterans 
et. al. v. Principi, 327 F.3d 1339 (Fed. Cir. 2003) (holding 
that significant portions of the Board's new procedures for 
internal development of claims, which allowed for initial 
Board consideration of newly-obtained evidence without prior 
referral to the RO, were invalid).  

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

The RO should readjudicate the issue of 
the veteran's entitlement to an increased 
rating for derangement of the left knee 
with degenerative changes, status post 
total left knee replacement, currently 
evaluated as 30 percent disabling, with 
due consideration given to any new 
evidence received since the time of the 
most recent June 2003 SOC issued for this 
claim.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



